DETAILED ACTION
	This action is a first action on the merits. The claims filed on January 18, 2021 have been entered. Claims 1-12 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a CON of US patent application no. 15/911,871 filed on March 5, 2018, which is now US Patent No. 10,927,651, which claims benefit of US Provisional Application Nos. 62/467,455 field on June 6, 2017 and 62/515,708 filed on March 6, 2017.

Information Disclosure Statement
The information disclosure statement filed January 18, 2021 has been considered by the Examiner. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the working states" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear as to whether “the working states” are the same as the “plurality of states” as recited in claim 1 or a different set of states. Appropriate correction and/or clarification is required. 
Claim 4 recites the limitation "the flow" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacPhail et al., US 2015/0369023 (hereinafter MacPhail).
Claim 1:  MacPhail discloses a method of controlling hydrocarbon production of hydrocarbon material disposed within a subterranean formation (formation 8) by a displacement process via a plurality of flow communication stations (injection flow regulators 22, production flow regulators 24) of a production well (see Fig 1-2), the production well having a plurality of states regulators 22, 24 have at least an open position and a closed position, par [0055]), each state being defined by a subset of the flow communication stations (22, 24) disposed in an opened condition and a subset of the flow communication stations (22, 24) disposed in a closed condition (production flow regulators 24 can be opened or closes, selected production regulators 24 are closed while remaining regulators are opened, pattern or sequence of which regulators are opened or closed at any given time may be configured as required to optimize the performance of the system, par [0065]) , the method comprising: 
for at least some of the states of the production well, 
(i) setting a condition of the flow communication stations in accordance with a respective state of the production well (production flow regulators 24 can be opened or closed, selected production regulators 24 are closed while remaining regulators are opened, pattern or sequence of which regulators are opened or closed at any given time may be configured as required to optimize the performance of the system, par [0065], creating a first set and a second set of zones in the well section, each zone for communicating with at least one of the plurality of fractures, and the first set of zones being fluidly sealed from the second set of zones in the well section, par [0131]), 
(ii) injecting a production-initiating fluid into the subterranean formation while the production well is in the first state (selectively injecting injection fluid into the formation via at least one zone in the first set of zones, par [0131]
(iii) sensing (via sensors) a characteristic of the produced hydrocarbon material that is disposed uphole of the flow communication stations while the production well is in the first state (production conduits are equipped with sensors, par [0043], device for monitoring the concentration of the injection fluid in the petroleum being produced in the wellbore is installed, par [0122]); 
determining a state of the production well that optimizes one or more operating parameters of the production well based on the sensed characteristic of the produced hydrocarbon material in the respective states of the production well (proportion of injection fluid in reservoir petroleum can be estimated or measured for any particular production zone for determining (i) when to stop injecting fluid into the well, (ii) when to stop injecting fluid into one or more zones of the well, and/or (iii) when to stop producing one or more zones of the well, par [00124], pattern or sequence of which production zones are opened or shut off at any given time may be configured as required to optimize the performance of the system, par [0139]); and 
setting a condition of the flow communication stations in accordance with the determined state of the production well (pattern or sequence of which production zones are opened or shut off at any given time may be configured as required to optimize the performance of the system, par [0139]).
Claim 2: MacPhail discloses wherein steps (i) to (iii) are performed for each working state of the production well, the working states of the production well being defined by the states of the production well in which at least one of the flow communication stations is disposed in the open condition (the proportion of injection fluid in reservoir petroleum can be estimated or measured for any particular production zone to help with determining, for example: (i) when to stop injecting fluid into the well; (ii) when to stop injecting fluid into one or more zones of the well; and/or (iii) when to stop producing one or more zones of the well, par [0124], pattern or sequence of which production zones are opened or shut off at any given time may be configured as required to optimize the performance of the system, par [0131], [0139], claim 18).
Claim 6: MacPhail discloses the characteristic of the produced hydrocarbon material that is sensed is a rate of flow (measurement and monitoring devices include fluid flow meters, par [0122],
Claim 7: MacPhail discloses the rate of flow is sensed by a flow meter (measurement and monitoring devices include fluid flow meters, par [0122], which would necessarily measure flow rate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacPhail.
Claim 3: MacPhail discloses the flow communication stations (22, 24) are sequentially set in a condition in accordance with each of the working states of the production well, wherein in each working state of the production well a particular subset of the flow communication stations are disposed in the opened condition and a particular subset of the flow communication stations are disposed in the closed condition (a pattern or sequence of which production zones are opened or shut off at any given time may be configured as required to optimize the performance of the system, par [0131], [0139], claim 18). 
McPhail does is silent as to the particular flow communication stations that are disposed in the opened condition and closed condition are unique to each working state of the production well.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention for the particular flow communication stations disposed in the opened condition and closed condition are unique to each working state of the production well, as this would have allowed or prevented selected production zones from contributing to the production flow, in order to optimize performance of the system (par [0139]).
Claim 4: MacPhil discloses the pattern or sequence of which regulators (communication stations) are opened or closed at any given time may be configured as required to optimize the performance of the system (par [0065]).
MacPhail is silent as to one or more operating parameters comprise evenly distributing the flow among the flow communication stations.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention , to modify the method such that one or more operating parameters comprise evenly distributing the flow among the flow communication stations as selecting a given pattern or sequence of communication stations would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application and one of ordinary skill in that art would have been capable of choosing the pattern or sequence of which regulators are opened or closed at any given time in order to optimize the performance of the system (MacPhail, par [0065], [0139]).

Claims 5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacPhail in view of Machado et al., US 2015/0226051 (hereinafter Machado).
Claim 5: MacPhail fails to disclose one or more operating parameters comprise a total flow of produced hydrocarbon material.
Machado discloses real-time data may include data collected by monitoring system 26 located at the wellhead, including fluid properties of hydrocarbons being extracted (see Fig 2, par [0041]). The real-time data may include data acquired by the flow meter 280 located at the well-head (par [0101]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of MacPhail to include the one or more operating parameters comprise a total flow of produced hydrocarbon material as disclosed by Machado as this modified would have allowed the well site operator to make accurate decisions with regard to well operations (par [0025], [0106]). 
Claim 8: MacPhail discloses devices for monitoring the concentration of the injection fluid in the petroleum being produced in the wellbore is installed adjacent to the fractures in one or more of the production zones (par [0122]).
MacPhail fails to disclose the characteristic of the produced hydrocarbon material that is sensed is a water cut of the produced hydrocarbon material.
Machado disclose real-time data may include data collected by monitoring system 26 located at the wellhead, including fluid properties of hydrocarbons being extracted (see Fig 2, par [0041]). The monitoring system may analyze real-time data with respect to other data acquired by various types of instruments, such as a water cut meter or multiphase meter, (par [00041], [0106]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of MacPhail to include sensing the water cut of the produced hydrocarbon material as disclosed by Machado, as this modification would have allowed monitoring of real-time data to determine an inflow performance relationship (IPR) curve, a desired operating point for the wellhead, key performance indicators (KPIs) associated with the wellhead, wellhead performance summary reports, and the like (Machado, par [0041], [0106]
Claim 9: MacPhail, as modified by Machado, discloses the water cut of the produced hydrocarbon material is sensed by a water cut meter (real-time data includes data acquired by a water cut meter, par [0041], [0106]).
Claim 10: MacPhail fails to disclose the produced hydrocarbon material, whose characteristic is sensed, is a produced hydrocarbon material that is disposed above a surface of the production well, wherein the step of determining the state of the production well that optimizes the one or more operating parameters of the production well is based exclusively on the sensed characteristic of the produced hydrocarbon material at the surface of the production well.
Machado discloses systems for performing well testing including data associated with flow of hydrocarbons. Real-time data may include data collected by monitoring system 26 located at the wellhead, including fluid properties of hydrocarbons being extracted (see Fig 2, par [0041]). A net oil computer (NOC) system 260 may include monitoring system 26 and performs operations such as computing a net amount of oil, water, gas, and BS&W content being extracted by a well and controlling a multi-selector valve (MSV) 266, respectively (Fig 2, 12, par [0094], [0101]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of method of MacPhail such that determing the state of the production well that optimizes one or more operating parameters of the production well is based exclusively on the sensed characteristic of the produced hydrocarbon material at the surface of the production well (monitoring system 26 at wellhead 30) as disclosed by Machado as this modification would have provided conditions of the total flow of fluids produced from the production well allowing the well suite operator to make various determinations regarding the operating parameters of the respective well (par [0101]-[0103]).
Claim 11:
Machado discloses systems for performing well testing including data associated with flow of hydrocarbons. Real-time data may include data collected by monitoring system 26 located at the wellhead, including fluid properties of hydrocarbons being extracted (see Fig 2, par [0041]). A net oil computer (NOC) system 260 may include monitoring system 26 and performs operations such as computing a net amount of oil, water, gas, and BS&W content being extracted by a well and controlling a multi-selector valve (MSV) 266, respectively (Fig 2, 12, par [0094], [0101]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of method of MacPhail such that determing the state of the production well that optimizes one or more operating parameters of the production well is based exclusively on the sensed characteristic of the produced hydrocarbon material at the wellhead of the production well (monitoring system 26 at wellhead 30) as disclosed by Machado, as this modification would have provided conditions of the total flow of fluids produced from the production well allowing the well suite operator to make various determinations regarding the operating parameters of the respective well (par [0101]-[0103]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacPhail in view of Tubel et al., US 2002/0109080 (hereinafter Tubel).
Claim 12: MacPhail discloses a control system for controlling hydrocarbon production of hydrocarbon material disposed within a subterranean formation (formation 8)  by a displacement process via a plurality of flow communication stations (injection flow regulators 22, production flow regulators 24) of a production well (see Fig 1-2), the production well having a plurality of states (states regulators 22, 24 have at least an open position and a closed position, par [0055]), each state being defined by a subset of the flow communication stations (22, 24) disposed in an opened condition and a subset of the flow communication stations disposed in a closed condition (production flow regulators 24 can be opened or closes, selected production regulators 24 are closed while remaining regulators are opened, pattern or sequence of which regulators are opened or closed at any given time may be configured as required to optimize the performance of the system, par [0065]), the control system comprising: 
for at least some of the states of the production well, 
(i) setting a condition of the flow communication stations in accordance with a respective state of the production well (production flow regulators 24 can be opened or closed, selected production regulators 24 are closed while remaining regulators are opened, pattern or sequence of which regulators are opened or closed at any given time may be configured as required to optimize the performance of the system, par [0065], creating a first set and a second set of zones in the well section, each zone for communicating with at least one of the plurality of fractures, and the first set of zones being fluidly sealed from the second set of zones in the well section, par [0131]), 
(ii) injecting a production-initiating fluid into the subterranean formation while the production well is in the first state (selectively injecting injection fluid into the formation via at least one zone in the first set of zones, par [0131]), and 
(iii) sensing (via sensors) a characteristic of the produced hydrocarbon material that is disposed uphole of the flow communication stations while the production well is in the first state (production conduits are equipped with sensors, par [0043], device for monitoring the concentration of the injection fluid in the petroleum being produced in the wellbore is installed, par [0122]); 
determining a state of the production well that optimizes one or more operating parameters of the production well based on the sensed characteristic of the produced hydrocarbon material in the respective states of the production well (proportion of injection fluid in reservoir petroleum can be estimated or measured for any particular production zone for determining (i) when to stop injecting fluid into the well, (ii) when to stop injecting fluid into one or more zones of the well, and/or (iii) when to stop producing one or more zones of the well, par [00124], pattern or sequence of which production zones are opened or shut off at any given time may be configured as required to optimize the performance of the system, par [0139]); and 
setting a condition of the flow communication stations in accordance with the determined state of the production well (pattern or sequence of which production zones are opened or shut off at any given time may be configured as required to optimize the performance of the system, par [0139]).
MacPhail is silent as to the system includes a processor; memory coupled to the processor, the memory storing executable instructions that, when executed by the processor, cause the control system function.
Tubel discloses controlling a production operation in a wellbore.  The system includes a processor (downhole processing unit 518) memory coupled to the processor, the memory storing executable instructions that, when executed by the processor, cause the control system to control downhole operations (such memory must exist as the remedial measures can be automatically taken by unit 518, par [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the control system of MacPhail to further include a processor and memory as disclosed by Tubel, as this modification would have provided the instrumentation necessary to monitor the characteristics sensed by the sensors and allow remedial action in response to the sensed parameters (Tubel, par [0060]).

Conclusion
Claims 1-12 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676